Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Figure 1a “first variation” with right side mechanism 5b, and left side mechanism with hole 505
Species B: figure 2 “second variation” with right side mechanism 5b, and left side mechanism with hole 7’.
Applicant is requested to indicate which subsequent drawings are part of the generic right side mechanism 5b, and to indicate which subsequent drawings are part of the particular left side mechanism, elected by applicant.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.

Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP2007-177427 Nishimura.  
Nishimura discloses the invisible concealed hinge for doors of the type comprising: 
A first connecting body 5 intended to be inserted within a respective housing cavity formed in the jamb or in the leaf of the door, the first connecting body having a measurement in three dimensions;
A second connecting body 6 intended to be inserted inside a respective housing cavity formed in the jamb or in the leaf of the door, the second connecting body having a measurement in three dimensions;
An articulation device (three arms 2) that interconnects the first and second connecting bodies allowing relative movement from closed condition to open condition;
In the closed condition, the connecting bodies define a seat (hollow area between them) in which is enclosed the articulation device (arms 2), the articulation device comprising at least a first arm 2 with two ends connected to different connecting bodies, and the arm 2 is formed by a sheet (folded metal sheet) in a single concave piece with concavity facing the connecting bodies, the concavity (of the arm) defined by:
A shaped bottom (panel facing the viewer in figure 7), extending perpendicular to the length of the arm, following a concave curve (as is used in the arms, figure 7), transverse sides on either edge of the bottom (having through holes 16 and 17), the transverse sides creating a perimeter edge of the bottom, and a longitudinal sides of the bottom corresponding to the first end of the first arm, creating a substantially quadrilateral shaped arm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677